Paul W. Brown, J.,
concurring. The majority holds that the appeal herein does not present a justiciable case or controversy. More specifically, the appeal is barred because appellant seeks judicial review of a quasi-legislative proceeding, that is, from the making or revising of rules rather than the application of rules in an adjudicatory manner. In view of Zangerle v. Evatt (1942), 139 Ohio St. 563; Fortner v. Thomas (1970), 22 Ohio St. 2d 13; M. J. Kelley Co. v. Cleveland (1972), 32 Ohio St. 2d 150; Burger Brewing Co. v. Liquor Control Comm. (1973), 34 Ohio St. 2d 93; DeLong v. Board of Edn. (1973), 36 Ohio St. 2d 62; and Rankin-Thoman v. Caldwell (1975), 42 Ohio St. 2d 436, such an appeal is foreclosed.
O’Neill, C. J., and Corrigan, J., concur in the foregoing concurring opinion.